Citation Nr: 0519637	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a lung disorder, claimed 
as asbestosis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1975 to October 
1978.  

By rating action in March 1998, the RO denied service 
connection for a lung disorder, characterized as chronic 
obstructive pulmonary disease (COPD) due to asbestosis 
exposure.  The veteran and his representative were notified 
of this decision and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from rating decisions in March and 
May 2000 which, in part, denied service connection for 
asbestosis on the basis that the claim was not well-grounded.  
The RO readjudicated the issue on a de novo basis and denied 
the claim in January 2002.  In June 2002, a hearing was held 
at the RO before the undersigned member of the Board.  The 
Board undertook additional development of this issue in 
August 2002.  In August 2003, the Board remanded the appeal 
to the RO for additional development, to include advising the 
veteran that new and material evidence was needed to reopen 
his claim.  The Ro notified the veteran in a May 2004 letter 
of the evidentiary requirements necessary to reopen his claim 
based on new and material evidence.  However, March 2005 
supplemental statement of the case continued to deny the 
claim on a de novo basis.

The Board notes that while the RO denied service connection 
for asbestosis on a de novo basis, the claim can only be 
reopened upon submission of new and material evidence.  The 
veteran was not prejudiced by the RO's action because a de 
novo review of the case is a lower threshold for establishing 
a claim of service connection.  However, the Board is 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Jackson v. Principi, 265 F. 3rd 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd. 83 F.3d 1380 
(Fed. Cir. 1996).  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for a lung disorder claimed as due to 
asbestosis exposure was finally denied by an unappealed 
rating decision by the RO in March 1998.  

3.  The additional evidence received since March 1998, is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The March 1998 RO decision that denied service connection 
for a lung disorder claimed as due to asbestosis exposure is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a lung disorder 
claimed as asbestosis.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108 (West 2002); C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  
In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in this case, notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.   

The Board concludes that information and discussions as 
contained in the March and May 2000 rating decisions, the 
July 2001 statement of the case, the March 2005 supplemental 
statement of the case (SSOC), the August 2003 Board remand, 
and in letters sent to the veteran in September 1999, 
February 2000, January 2001, and May 2004 have provided him 
with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefits sought.  
The RO obtained all VA medical records and medical records 
from the Social Security Administration.  Also, the veteran 
provided testimony at a hearing at the RO before the 
undersigned member of the Board.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by him is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claim.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Similarly, the RO's de novo adjudication of the 
claim is not shown to have any effect on the case, or to 
cause injury to the veteran.  That is, a de novo review or 
merits analysis of the claim is a lower threshold to 
establish service connection than is necessary under the new 
and material evidence standard.  The Board concludes that any 
such error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Finality

Service connection for a lung disorder claimed as due to 
asbestosis exposure was denied by the RO in March 1998.  
There was no appeal of this decision and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim is pertinent in 
the consideration of the current claim on appeal.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record at the time of the March 1998 rating 
decision that denied service connection for a lung disorder 
claimed as due to asbestosis exposure included the veteran's 
DD Form 214, showing that he served aboard the USS PARGO, a 
nuclear submarine, as well as his service medical records, VA 
treatment records from 1996 to 1997, a VA hospitalization 
report for July to August 1996, a March 1997 VA pulmonary 
function test report, an October 1997 VA examination report, 
a January 1998 VA pulmonary function study, and a March 1998 
VA medical opinion by a Occupational Health Physician.  

The service medical records showed no complaints, 
abnormalities, or diagnosis referable to any respiratory 
problems during service.  The veteran specifically denied any 
problems with shortness of breath, asthma, pain or pressure 
in his chest, or a chronic cough or cold on a Report of 
Medical History for separation from service September 1978.  
No pertinent abnormalities were noted on examination at that 
time.  

The VA medical records from 1996 to 1997 pertained to 
treatment for psychiatric problems.  Other than a reference 
to a history of respiratory problems in June 1996, the 
records did not offer any probative information.  

The October 1997 VA examination report offered an opinion to 
the effect that it was at least as likely as not that there 
was a causal connection between the veteran's chronic 
obstructive pulmonary disease (COPD) and his history of 
exposure to asbestosis in service.  However, the opinion was 
rendered by a physician's assistant.  
The January 1998 pulmonary function study showed abnormal 
pulmonary function and included the diagnosis of asbestosis.  

The claims file was referred to a VA Occupational Health 
Physician in March 1998 for review and an opinion regarding 
the etiology of any identified respiratory disorder.  The 
Specialist provided a description of the veteran's medical 
history and concluded that the veteran's COPD was not 
consistent with exposure to asbestosis and was more likely 
related to his 20-year history of smoking.  

In March 1998, the RO denied service connection for a lung 
disorder claimed as due to asbestosis exposure on the basis 
that there was no evidence of a lung disorder in service or 
until many years after service, and no competent evidence of 
a current lung disorder due to exposure to asbestosis.  The 
veteran and his representative were notified of the decision 
and did not appeal that decision.  

The evidence added to the record since the March 1998 rating 
decision includes numerous VA medical from 1999 to 2004, a 
transcript of a personal hearing in June 2002, numerous 
medical records from the Social Security Administration, and 
a January 2005 VA examination by a pulmonary specialist.  

The VA medical records showed treatment for various maladies, 
including respiratory problems from 1999 to 2004, but did not 
offer any probative information concerning the etiology of 
the veteran's respiratory disorder.  The records included 
numerous chest x-ray studies, most recently in August 2004, 
which showed probable mild interstitial fibrosis in the upper 
lobes, more on the right, with no patchy infiltrates.  

The records from the SSA showed that the veteran was found to 
be totally disabled due to COPD and asthma, effective from 
January 1998.  The medical reports did not offer any opinion 
regarding the etiology of the veteran's respiratory disease.  

At the personal hearing before the undersigned member of the 
Board in June 2002, the veteran testified about the 
circumstances surrounding his exposure to asbestos during 
service.  He also submitted a duplicate copy of a January 
1998 VA pulmonary function study which included the diagnosis 
of asbestosis.  

The VA pulmonary examination report indicated that the 
veteran was examined in January 2005, and that the claims 
file was reviewed.  The pulmonary specialist provided a 
detailed description of the veteran's medical history, 
including a high-resolution CT scan in December 2004 which 
showed no generalized interstitial process or pleural 
plaques, a few minor linear opacities in the upper lobes 
probably representing scarring, and no generalized 
interstitial process or bronchiectasis.  The specialist 
concluded that the veteran had severe airflow obstruction 
associated with minor parenchymal scarring in the upper 
lobes, but noted that the pattern was not compatible with 
asbestosis.  He pointed out that asbestosis was usually 
associated with lower-lobe predominant fibrosis, pleural 
changes, and a restrictive process on pulmonary function 
testing.  He also noted that there is no known association 
between asbestos exposure and obstructive pulmonary disease.  

The medical records from the SSA and VA are essentially 
redundant of evidence previously considered and do not offer 
any new or probative information which is favorable to the 
veteran.  The copy of the January 1998 VA pulmonary function 
study submitted at the hearing was previously of record and 
considered by the RO when his claim was initially denied in 
March 1998.  The report did not offer any discussion or 
explanation as to the basis for the diagnosis.  Moreover, no 
competent evidence has been presented which confirms a 
diagnosis of asbestosis based on any clinical or diagnostic 
findings.  A bare conclusion, even when reached by a health 
care professional is not probative without a factual 
predicate in the record.  Miler v. West, 11 Vet. App. 345, 
348 (1998).  

Likewise, the veteran's testimony is essentially redundant of 
information he provided in connection with his original claim 
and offered no new or probative information.  The veteran, as 
a layperson, is not competent to offer a medical opinion, nor 
does such testimony provide a sufficient basis for reopening 
a previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

As a whole, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current respiratory 
disorder to service or to exposure to asbestos during 
service.  Moreover, the veteran was afforded VA examination 
by a pulmonary specialist for the specific purpose of 
determining the nature and etiology of his current 
respiratory disorder.  The pulmonologist opined that the 
veteran's current respiratory disorder was not related to 
asbestos exposure in service.  The Board finds the opinion 
persuasive in that it was based on a comprehensive review of 
the entire record and an evaluation of the veteran.  The 
opinion included a discussion of all relevant facts and 
offered a rational and plausible explanation for concluding 
that the veteran does not have a respiratory disorder due to 
exposure to asbestos in service.  

In light of the discussion above, the Board finds no basis to 
reopen the claim of service connection for a lung disorder 
claimed as asbestosis.  Therefore, the appeal is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a respiratory disorder 
claimed as asbestosis, the appeal is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


